NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0879-15T4

LARRY YELLOCK,

        Appellant,

v.

NEW JERSEY STATE PAROLE
BOARD,

        Respondent.

________________________________________________________


              Submitted March 21, 2017 – Decided            April 11, 2017

              Before Judges Yannotti and Sapp-Peterson.

              On appeal from the New Jersey State Parole
              Board.

              Larry Yellock, appellant pro se.

              Christopher S. Porrino, Attorney General,
              attorney for respondent (Lisa A. Puglisi,
              Assistant Attorney General, of Counsel;
              Gregory R. Bueno, Deputy Attorney General, on
              the brief).


PER CURIAM

        Appellant Larry Yellock appeals from a September 23, 2015

determination of the New Jersey State Parole Board (Board), denying
his appeal from the decision of a two-member Board Panel, which

denied parole and established a one-hundred and twenty-month (120)

future parole eligibility term (FET), in accordance with N.J.A.C.

10A:71-3.21(a).      A    three-member       Board   Panel     also    upheld    this

determination.       The full Board reviewed the matter and affirmed

the denial of parole and FET of 120-months.                Appellant raises one

point for our consideration, namely, the matter should be remanded

to the Board for a full and fair hearing, with this court retaining

jurisdiction.       We disagree and affirm.

     Appellant is confined at South Woods State Prison, serving a

life sentence for two counts of murder.                He first became eligible

for parole on December 10, 2014, after serving thirty-five years

and fifteen days.        A two member Board Panel considered appellant's

case and denied parole.           In denying parole, the two member-panel

cited     appellant's     prior    criminal     record,        which   had    become

increasingly more serious, the fact that prior incarceration and

opportunity for parole had failed to deter appellant from engaging

in further criminal behavior, and insufficient problem resolution.

     As    mitigating      factors,    the    two-member       panel   found     that

appellant     had    been    infraction        free,     had    participated        in

institutional programs, and had achieved a favorable score on his

risk assessment evaluation.           The two-member panel later amended

its decision to include that appellant had achieved average to

                                         2                                   A-0879-15T4
above average institutional reports, but also continued to cite

to appellant's extensive prior criminal record and that he had

committed a crime while attempting to elude prosecution. Finally,

the two-member panel viewed the risk assessment score of twenty

(20), which was indicative of a moderate risk of recidivism, as

an additional factor that militated against granting appellant

parole.

     Appellant filed an appeal challenging the factual findings

of the two-member Board Panel as insufficient to support its

conclusions.     A three-member Board Panel considered the appeal and

concluded that the denial of parole and establishment of an

extended   FET    was   supported   by    the   evidence   in   the   record.

Appellant filed an administrative appeal to the full Board, which

affirmed the denial of parole and the establishment of the 120-

month FET.

     Our scope of review is very limited. Administrative decisions

of the Board are "grounded in strong public policy concerns and

practical realities."      Trantino v. N.J. State Parole Bd., 166 N.J.

113, 200 (2001) (Trantino V).            "The decision of a parole board

involves     'discretionary   assessment[s]       of   a   multiplicity      of

imponderables. . . .'"         Id. at 201 (alteration in original)

(quoting Greenholtz v. Inmates of Neb. Penal & Corr. Complex, 442

U.S. 1, 10, 99 S. Ct. 2100, 2105, 60 L. Ed. 2d 668, 677 (1979)).

                                     3                                A-0879-15T4
The Board has broad, but not unlimited, discretionary power. Monks

v. N.J. State Parole Bd., 58 N.J. 238, 242 (1971).

     In our review, we do not disturb the factual findings of the

Board if they "could reasonably have been reached on sufficient

credible evidence in the whole record."          Trantino V, supra, 166

N.J. at 199 (quoting Trantino v. N.J. State Parole Bd., 154 N.J.

19, 24 (1998) (Trantino IV)).           See also McGowan v. N.J. State

Parole Bd., 347 N.J. Super.      544, 563 (App. Div. 2002).       Further,

we remain mindful that "[t]o a greater degree than is the case

with other administrative agencies, the Parole Board's decision-

making function involves individualized discretionary appraisals.

"Trantino V, supra, 166 N.J. at 201 (citation omitted).

     We will not second-guess the Board's application of its

considerable expertise unless we find the decision was arbitrary

and capricious.      Ibid.   The burden is on the appellant to prove

the Board acted unreasonably.      Bowden v. Bayside State Prison, 268

N.J.Super.    301, 304 (App. Div. 1993), certif. denied, 135 N.J.

469 (1994).

     Parole reviews are guided by N.J.S.A. 30:4-123.53(a), which

states that an adult inmate shall be released on parole at the

time of eligibility unless the statutorily required report or

information disclosed during the parole hearing "indicates by a

preponderance   of    the    evidence   that   there   is   a   substantial

                                    4                               A-0879-15T4
likelihood that the inmate will commit a crime under the laws of

this    State    if    released    on   parole    at     such    time."    We   have

interpreted "substantial likelihood" in the context of parole

hearings as requiring more than evidence of "potential" to engage

in further criminal activity.           See N.J. Parole Bd. v. Cestari, 224

N.J. Super. 534, 547 (App. Div.), certif. denied, 111 N.J. 649

(1988). Further guidance is found in the New Jersey Administrative

Code, which provides:

               (a)    Parole decisions shall be based on the
                      aggregate of all pertinent factors,
                      including material supplied by the
                      inmate and reports and material which
                      may be submitted by any persons or
                      agencies which have knowledge of the
                      inmate.

               (b)    The . . . Board . . . may consider any
                      other factors deemed relevant [.]

               [N.J.A.C.    10A:71-3.11.]

       Consequently, a decision to grant parole release is multi-

faceted, and reflects consideration of various factors, some of

which    are    objectively       verifiable     along    with    a   discretionary

assessment of the inmate's likely future behavior based upon the

Board's experience.         See Greenholtz, supra, 442 U.S. at 9-10, 99

S. Ct. at 2105, 60 L. Ed. 2d at 677;                   Puchalski v. N.J. State

Parole Bd.,          104 N.J. Super. 294, 299-300 (App. Div.), aff'd by

55 N.J. 133 (1969), cert. denied, 398 U.S. 938, 90 S. Ct. 1841,


                                         5                                  A-0879-15T4
26 L. Ed. 2d 270 (1970). "Common sense dictates that [the Board's]

prediction as to future conduct and its opinion as to compatibility

with the public welfare be grounded on due consideration of the

aggregate of all the factors which may have pertinence." Beckworth

v.   N.J.   State    Parole   Bd.,   62       N.J.   348,   360   (1973).     Other

appropriate factors the Board may consider pursuant to N.J.A.C.

10A:713.11(b), include:        (1) the nature and pattern of previous

convictions;        (2) adjustment to previous probation, parole, and

incarceration; (3) aggravating and mitigating factors surrounding

the offense;    (4) parole plans and the investigation thereof; and

(5) evidence presented by the appropriate prosecutor's office.

N.J.A.C. 10A:71-3.11 (b).

      Thus, we review appellant's claims under well-established

standards.     In doing so, we reject appellant's challenge to the

facts considered by the Board in reaching its determination and

conclude that denial of parole was based on substantial evidence

in the record and the reasoned exercise of the Board's broad

discretion.    Monks, supra, 58 N.J. at 242.

      The Board's conclusion that appellant posed a moderate risk

of recidivism if released was reached after weighing the mitigating

factors against appellant's past criminal record, as well as the

fact that prior incarceration and parole failed to deter further

criminal behavior by appellant.               It also considered appellant's

                                          6                                 A-0879-15T4
inability, after thirty-five years of incarceration, to gain an

understanding of the violent and reactionary behavior manifested

in the brutal murder of his two victims.   The Board additionally

relied upon its evaluation of appellant's parole hearing wherein

it was revealed that after detailed and extensive questions were

posed to appellant by the Board Panel, appellant was "unable to

provide any coherent explanation for, or account of, the two

murders that [he] committed, other than to say that [he] was 'high

on drugs', that [his] 'brain wasn't thinking,' and that [he made

'bad decisions.'"

     The Board found these responses indicative of a lack of

insight and supportive of the two-member Board Panel's conclusion

that there is a substantial likelihood appellant would engage in

further criminal activity if released on parole at that time, as

well as its imposition of the 120-month FET.   In short, based upon

substantial credible evidence in the record, the Board acted

reasonably when it denied appellant's parole release and extended

his FET.

     Affirmed.




                                7                           A-0879-15T4